As filed with the Securities and Exchange Commission on March 3, 2016 1933 Act Registration No. 333-170695 1940 Act Registration No. 811-05721 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POST-EFFECTIVE AMENDMENT NO.20 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 408 Lincoln National Variable Annuity Account H (Exact Name of Registrant) American Legacy® Signature THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, Indiana 46801 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, Including Area Code: (260) 455-2000 Kirkland L. Hicks, Esquire The Lincoln National Life Insurance Company 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and Address of Agent for Service) Copy to: Scott C. Durocher, Esquire The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut 06103 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) of Rule 485 /x/ onApril 1, 2016, pursuant to paragraph (b) of Rule 485 / / 60 days after filing pursuant to paragraph (a)(1) of Rule 485 / / on , pursuant to paragraph (a)(1) of Rule 485 Title of Securities being registered: Interests in a separate account under individual flexible payment deferred variable annuity contracts. /x/ This post-effective amendment designates a new effective date for Post-Effective Amendment No. 19 (File No. 333-170695) filed on February 4, 2016. SIGNATURES (a) As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Post-Effective Amendment No.20 to the Registration Statement to be signed on its behalf, in the City of Fort Wayne, and the State of Indiana on this3rd day of March, 2016. LINCOLNNATIONAL VARIABLE ANNUITY ACCOUNT H (Registrant) American Legacy® Signature By: /s/ Kimberly A. Genovese Kimberly A. Genovese Assistant Vice President, The Lincoln National Life Insurance Company (Title) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY (Depositor) By:/s/Stephen R.Turer Stephen R. Turer (Signature-Officer of Depositor) Vice President, The Lincoln National Life Insurance Company (Title) (b) As required by the Securities Act of 1933, this Amendment to the Registration Statement has been signed by the following persons in their capacities indicated on March 3, 2016. Signature Title * Dennis R. Glass President and Director (Principal Executive Officer) * Ellen Cooper Executive Vice President, Chief Investment Officer and Director * Randal J. Freitag Executive Vice President, Chief Financial Officer and Director (Principal Financial Officer) * Wilford H. Fuller Executive Vice President and Director * Mark E. Konen Executive Vice President and Director * Keith J. Ryan Vice President and Director * By/s/ Kimberly A. Genovese, Pursuant to a Power of Attorney Kimberly A. Genovese
